Case 3:18-cv-00647-CHB-RSE Document 37 Filed 07/29/19 Page 1 of 1 PageID #: 367




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION

   IHEALTH SOLUTIONS, LLC,                             )
                                                       )
              Plaintiff,                               )         Civil Action No. 3:18-CV-647-CHB
                                                       )
   v.                                                  )
                                                       )    ORDER OF DISMISSAL WITHOUT
   EVANSTON INSURANCE COMPANY,                         )            PREJUDICE
                                                       )
              Defendant.                               )

                                          ***    ***       ***    ***
         The Court having been advised by counsel that settlement has been reached on all matters

 in this case [R. 36],

         IT IS HEREBY ORDERED as follows:

         1.        This action is DISMISSED WITHOUT PREJUDICE and STRICKEN from

 the ACTIVE DOCKET.

         2.        The parties SHALL tender a stipulation of dismissal, signed by all parties who

 have appeared and dismissing this case with prejudice, within forty-five (45) days from the

 date of entry of this Order. If the settlement is not consummated and the stipulation of

 dismissal is not filed within forty-five (45) days from the date of entry of this Order, the Court

 will entertain a motion to redocket this action upon application to this Court.

         This the 29th day of July, 2019.




 cc:     Counsel of Record

                                                  -1-
